DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to submission filed 12 October 2021 for application 15/981,216. Claims 1, 3, 9, 11, and 18 are amended. Claims 2 and 10 have been cancelled. Currently claims 1, 3-9, and 11-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see Pages 11-14 of remarks, filed 12 October 2021, with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered but are not persuasive because the claimed invention is directed towards abstract ideas without significantly more.
Firstly, applicant argues on page 11 that the amended claims 1, 9, and 18 are not an abstract idea. Examiner respectfully disagrees. In Step 2A, prong 1 of the analysis, the limitations of modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence 
Secondly, applicant argues on page 12 that the logic rule of each evidence is obtained by modeling through the Markov logic network and not through human thinking or mathematical calculations, and thus it is not abstract. Applicant continues to argue in the same paragraph that the deep leaning neural network is not just an abstract concept. Examiner points out in Step 2A, prong 2 of the analysis, that the limitations of, through a Markov logic network, and by using a natural language processing technology, the natural language processing technology performs language processing by using a deep learning neural network, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a method through a computer using Markov logic network and a natural language processing technology performs language processing by using a deep learning neural network) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
Thirdly, applicant argues on page 12 (last paragraph) that it is impossible to perform certain steps manually and is achieved by a computer. Applicant continues to argue on pages 13 and 14 that the 
Regarding art rejections, firstly, applicant argues, see page 16 (last paragraph), that Zhao does not disclose “based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer, and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer. Examiner respectfully disagrees. Zhao teaches “based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer,  and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer” on pages 553 and 557. Column 1, paragraph 1, on page 553 states, Table 6 presents the different source quality measures computed for the three movie sources from the example Claim Table (Table 3) and example Truth Table (Table 4), and Page 557, Section 6.1.2 states, all the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed, which under the broadest reasonable interpretation, examiner is interpreting as, based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer,  and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer.
Secondly, applicant argues, see page 17 (second paragraph), that Zhao does not disclose “modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic 
Thirdly, applicant argues, see page 17 (third paragraph), that Zhao does not disclose “the target evidence group and the conflict evidence group each comprise a source evidence, a redundancy evidence and an expression mode evidence”. Examiner respectfully disagrees. The combination of Zhao and Galland teaches “the target evidence group and the conflict evidence group each comprise a source evidence, a redundancy evidence and an expression mode evidence”. Page 551 of Zhao shows Table 1 with source column which examiner is interpreting as source evidence, Page 555, section 5.2 of Zhao states, counts reflect the quality of sc based on claims of facts, which examiner is interpreting as redundancy evidence, and Page 137, section Hubdub of Galland states, having between 1 and 20 expressed answers, which examiner is interpreting as an expression mode evidence, noting that the number of expressed answers corresponds to the expression mode evidence. All this when considered together, under the broadest reasonable interpretation, examiner is interpreting as, “the target 
Moreover, applicant arguments, see page 17 (fourth paragraph), with respect to the feature “the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source by using a natural language processing technology, the  natural language processing technology performs language processing by using deep learning neural network” as recited in claim 1 (and similarly in claims 9 and 18) have been considered but are moot because the new ground of rejection (citing new reference Morris for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The combination of Zhao and Morris teaches ““the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source by using a natural language processing technology, the  natural language processing technology performs language processing by using deep learning neural network” as shown below.
Lastly, applicant argues on page 19 that the cited references whether taken alone or in combination do not teach every limitation of independent claims and so accordingly dependent claims are patentable as well. The rejection of dependent claims under 35 USC § 103 have been fully considered but they are not persuasive because the dependent claims depend from one of the independent claims 1, 9, or 18 and the combination of cited references teach every element of the amended claims as shown below.
	

					Claim Objections

Claim 6 is objected to because of the following informalities: It contains an awkwardly worded phrase – “the comparing the verification probability”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degree” in claims 4 and 12 is a relative term which renders the claim indefinite. The term “degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, the “degree of authority” in the claims has been rendered indefinite.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 


Regarding claim 1
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the same step (Step 2A, prong 1), the limitation, based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge, under the broadest reasonable interpretation, recites mathematical 
In the next step (Step 2A, prong 2) of the analysis, the limitations of, through a Markov logic network, through a computer, by using a natural language processing technology, the natural language processing technology performs language processing by using a deep learning neural network, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a method through a computer using Markov logic network and a natural language processing technology performs language processing by using a deep learning neural network) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2), the limitations, obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source, are considered to be additional elements and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.

In the last step (Step 2B) of the analysis, the additional elements, through a Markov logic network, through a computer, by using a natural language processing technology, the natural language processing technology performs language processing by using a deep learning neural network, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a method through a computer using Markov logic network and a natural language processing technology performs language processing by using a deep learning neural network is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
In the same step (Step 2B), as discussed above the additional elements, obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution 
In the same step (Step 2B), the limitation, the target evidence group and the conflict evidence group each comprise a source evidence, a redundancy evidence and an expression mode evidence, amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and is also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.



Regarding claim 3
In step (Step 2A, prong 2), the limitation, wherein the target evidence group and the conflict evidence group each further comprise a2Application No.: 15/981,216Docket No.: 1734-326Response to Office Action dated July 13, 2021 consistency evidence, is considered to be an additional element because it is simply selecting a particular data source or type of data to be manipulated and the courts have found them to be insignificant extra-solution activities according to MPEP 2106.05(g). 
In the same step (Step 2A, prong 2), the limitation, and the consistency evidence is obtained from an existing knowledge repository, is considered to be an additional element and as recited represents insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the next step (Step 2B), the limitation, wherein the target evidence group and the conflict evidence group each further comprise a2Application No.: 15/981,216Docket No.: 1734-326Response to Office Action dated July 13, 2021 consistency evidence, amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and is also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.  
In the same step (Step 2B), as discussed above the additional element, and the consistency evidence is obtained from an existing knowledge repository, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have 

Regarding claim 4
In the step (Step 2A, prong 1) of the analysis, the limitations, a weight of the source evidence is represented as a degree of authority of S, and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the same step (Step 2A, prong 1), the limitation, a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM, loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1, under the broadest reasonable interpretation, 
In the next step (Step 2A, prong 2), the limitations, a logic rule of the source evidence is expressed as: mentioning (y, s); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second 281734-326 (C17P0641-O1 US) existing knowledge => y, wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge, and M represents a quantity of different expression modes of the target candidate knowledge; in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge, and M represents a quantity of different expression modes of the conflict candidate knowledge, under the broadest reasonable interpretation, are considered to be an additional elements because it is simply selecting a particular data source or type of data to be manipulated and the courts have found them to be insignificant extra-solution activities according to MPEP 2106.05(g). 
In the next step (Step 2B), the additional elements, amount to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 5
In the step (Step 2A, prong 1), the limitations, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 wherein Z is a normalization factor, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group; in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict 291734-326 (C7P0641-O1 US) evidence group, under the broadest 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B), it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 6 
In the same step (Step 2A, prong 1), the limitations, wherein the verification probability is a probability of correctness, the comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result comprises: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or 
In the next step (Step 2A, prong 2), the limitations, and outputting the conflict candidate knowledge, and outputting the target candidate knowledge, are considered to be additional elements and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g). 
In the last step (Step 2B) of the analysis, the recitation of, outputting the conflict candidate knowledge, and outputting the target candidate knowledge, limitations amount to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.


Regarding claim 7
In the step (Step 2A, prong 1), the limitation, calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the same step (Step 2A, prong 1), the limitation, sorting the R pieces of correct knowledge according to the ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the same step (Step 2A, prong 2) of the analysis, the limitation, and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer,  that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g). 
In the last step (Step 2B), as discussed above the additional element, obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). 
In the same step (Step 2B) of the analysis, the recitation of, and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, limitation amount to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere 

Regarding claim 8
In the same step (Step 2A, prong 1), the limitation, wherein the N pieces of correct knowledge corresponds to N largest ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B), it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 9
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a device (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

In the same step (Step 2A, prong 1), the limitation, based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations of, a knowledge verification device, comprising a processor and a storage, the storage is used for storing non-transitory computer instructions, wherein the non- transitory computer 
In the same step (Step 2A, prong 2), the limitations, obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source, are considered to be additional elements and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 
In the same step (Step 2A, prong 2), the limitation, the target evidence group and the conflict evidence group each comprise a source evidence, a redundancy evidence and an expression mode evidence, is considered to be another additional element because it is simply selecting a particular data source or type of data to be manipulated and the courts have found them to be insignificant extra-solution activities according to MPEP 2106.05(g). 
In the last step (Step 2B) of the analysis, the additional elements, a knowledge verification device, comprising a processor and a storage, the storage is used for storing non-transitory computer instructions, wherein the non- transitory computer instructions, as executed by the processor, cause the processor to perform steps including, through a Markov logic network, through a computer, by using a natural language processing technology, the natural language processing technology performs language processing by using a deep learning neural network, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a knowledge verification device, comprising a processor and a storage, the storage is used for storing non-transitory computer instructions, wherein the non- transitory computer instructions, as executed by the processor, cause the processor to perform steps through a computer using Markov logic network and a natural language processing technology performs language processing by using a deep learning neural network is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide 
In the same step (Step 2B), as discussed above the additional elements, obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
In the same step (Step 2B), the limitation, the target evidence group and the conflict evidence group each comprise a source evidence, a redundancy evidence and an expression mode evidence, amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and is also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 11
In step (Step 2A, prong 2), the limitation, wherein the target evidence group and the conflict evidence group each further comprise a2Application No.: 15/981,216Docket No.: 1734-326Response to Office Action dated July 13, 2021 consistency evidence, is considered to be an additional element because it is simply selecting a particular data source or type of data to be manipulated and the courts have found them to be insignificant extra-solution activities according to MPEP 2106.05(g). 
In the same step (Step 2A, prong 2), the limitation, and the consistency evidence is obtained from an existing knowledge repository, is considered to be an additional element and as recited represents insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the next step (Step 2B), the limitation, wherein the target evidence group and the conflict evidence group each further comprise a2Application No.: 15/981,216Docket No.: 1734-326Response to Office Action dated July 13, 2021 consistency evidence, amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and is also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.  
In the same step (Step 2B), as discussed above the additional element, and the consistency evidence is obtained from an existing knowledge repository, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 12
In the step (Step 2A, prong 1) of the analysis, the limitations, a weight of the source evidence is represented as a degree of authority of S, and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in 
In the same step (Step 2A, prong 1), the limitation, a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM, loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2), the limitations, a logic rule of the source evidence is expressed as: mentioning (y, s); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second 281734-326 (C17P0641-O1 US) existing knowledge => y, wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge, and M represents a quantity of different expression modes of the target candidate knowledge; in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge, and M represents a quantity of different expression modes of the conflict candidate knowledge, under the broadest reasonable interpretation, are considered to be an additional elements because it is simply selecting a particular data source or type of data to be manipulated and the 
In the next step (Step 2B), the additional elements, amount to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 13
In the step (Step 2A, prong 1), the limitations, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 wherein Z is a normalization factor, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B), it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 14
In the step (Step 2A, prong 1), the limitation, calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites 
In the same step (Step 2A, prong 1), the limitation, sorting the R pieces of correct knowledge according to the ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the knowledge verification device wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps including, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a knowledge verification device, wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation, obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge,  because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the same step (Step 2A, prong 2) of the analysis, the limitation, and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g). 
In the last step (Step 2B) of the analysis, the additional elements, the knowledge verification device wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a knowledge verification device, wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
In the same step (Step 2B), as discussed above the additional element, obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge, which is recited at a high level of generality and amounts to extra-solution activity of 
In the same step (Step 2B) of the analysis, the recitation of, and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, limitation amount to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 15
In step (Step 2A, prong 2) of the analysis, the limitations, further comprising a display, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details 
In the same step (Step 2A, prong 2) of the analysis, the limitations, outputting the N pieces of correct knowledge to the display; and displaying the N pieces of correct knowledge on the display, are considered to be additional elements and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g). 
In the last step (Step 2B) of the analysis, the additional elements, further comprising a display, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a knowledge verification device further comprising a display, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
In the same step (Step 2B) of the analysis, the recitation of, outputting the N pieces of correct knowledge to the display; and displaying the N pieces of correct 

Regarding claim 16
In the same step (Step 2A, prong 1), the limitation, wherein the N pieces of correct knowledge corresponds to N largest ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.


Regarding claim 17 
In the same step (Step 2A, prong 1), the limitations, wherein the verification probability is a probability of correctness, “comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result” including: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2), the limitation, the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step of, 
In the same step (Step 2A, prong 2), the limitations, and outputting the conflict candidate knowledge, and outputting the target candidate knowledge, are considered to be additional elements and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g). 
In the last step (Step 2B) of the analysis, the additional element, the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step of, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a knowledge verification device wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.


Regarding claim 18
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory storage medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is 
In the same step (Step 2A, prong 1), the limitation, based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations of, a non-transitory storage medium, used for storing non- transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps including, through a Markov logic network, through a computer, by using a natural language processing technology, the natural language processing technology performs language processing by using a deep learning neural network, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it a non-transitory storage medium, used for storing non- transitory computer instructions, wherein the 
In the same step (Step 2A, prong 2), the limitations, obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source, are considered to be additional elements and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the same step (Step 2A, prong 2), the limitation, the target evidence group and the conflict evidence group each comprise a source evidence, a redundancy evidence and an expression mode evidence, is considered to be another additional element because it is simply selecting a particular data source or type of data to be manipulated and the courts have found them to be insignificant extra-solution activities according to MPEP 2106.05(g). 

In the same step (Step 2B), as discussed above the additional elements, obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found 
In the same step (Step 2B), the limitation, the target evidence group and the conflict evidence group each comprise a source evidence, a redundancy evidence and an expression mode evidence, amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and is also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 19
In the step (Step 2A, prong 1), the limitation, calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the 
In the same step (Step 2A, prong 1), the limitation, sorting the R pieces of correct knowledge according to the ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, a non-transitory storage medium wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps including, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a non-transitory storage medium wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
 because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the same step (Step 2A, prong 2) of the analysis, the limitation, and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g). 
In the last step (Step 2B) of the analysis, the additional elements, the knowledge verification device wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a non-transitory storage medium, wherein the non- transitory computer instructions, as executed by the processor, further cause the processor to perform steps, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.

In the same step (Step 2B) of the analysis, the recitation of, and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, limitation amount to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.



Regarding claim 20
In step (Step 2A, prong 2) of the analysis, the limitation, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it a non-transitory storage medium, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation, displaying the N pieces of correct knowledge, is considered to be an additional element and as recited represents an insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g). 
In the last step (Step 2B) of the analysis, the additional element, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a non-transitory storage medium, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere 
In the same step (Step 2B) of the analysis, the recitation of, displaying the N pieces of correct knowledge, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Richardson et al (Markov Logic Networks, 2006) and further in view of Morris et al (US 20180018144 A1) and further in view of Galland et al (Corroborating Information from Disagreeing Views, 2010).
Regarding claim 1
Zhao teaches: A knowledge verification method, comprising: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target ([Page 551, Table 1] Daniel Radcliffe is the cast of Harry Potter corresponds to Target candidate knowledge. Johnny Depp is the cast of Harry Potter corresponds to conflict candidate knowledge); 
obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge ([Page 551, Table 1] IMDB, Netflix, and Badsource.com showing Daniel Radcliffe is the cast of Harry Potter corresponds to the Target evidence group.Badsource.com showing Johnny Depp  being the cast of Harry Potter corresponds to conflict evidence group); 
modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group ([Page 552, Column 1, Paragraph 4] Table 3 is an example of the claim table generated from the raw database in Table 1); 
based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer, and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge ([Page 553, Column 1, Paragraph 1] Table 6 presents the different source quality measures computed for the three movie sources from the example Claim Table (Table 3) and example Truth Table (Table 4)) through the computer ([Page 557, Section 6.1.2] All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed);
([Page 553, Column 1, Section 3.2, Paragraph 2]. EXAMPLE 2. In Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false.); 
wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source ([Page 550, Column 2, Last Paragraph] EXAMPLE 1. Table 1 shows a sample integrated movie database with movie titles, cast members, and sources. [Page 551, Column 1, Paragraph 2] Experiments on two real world datasets—author data from online book sellers and directors from movie sources used in the Bing movies vertical—demonstrate the effectiveness)
the target evidence group and the conflict evidence group each comprise a source evidence ([Page 551, Table 1]), a redundancy evidence ([Page 555, section 5.2] counts reflect the quality of sc based on claims of facts).
However, Zhao does not explicitly disclose: through a Markov logic network, by using a natural language processing technology, the natural language processing 
Richardson teaches, in an analogous system: through a Markov logic network ([Page 1, Section 1] Markov logic networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knowledge verification system of Zhao to incorporate the teachings of Richardson to use a Markov logic network. One would have been motivated to do this modification because doing so would give the benefit of a representation that is quite simple, yet combines probability and first-order logic with no restrictions other than finiteness of the domain as taught by Richardson [Page 1, Last Paragraph].
Morris teaches, in an analogous system: by using a natural language processing technology, the  natural language processing technology performs language processing by using deep learning neural network ([0062] In some examples, the natural language processing service can include machine learning components such as, for example, deep learning neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao and Richardson to incorporate the teachings of Morris to use a natural language processing technology that performs language processing by using deep learning neural network. One would have been motivated to do this modification because doing so would give the benefit of processing the contextual data to identify potentially portions to provide to a service as taught by Morris [0062].
(having between 1 and 20 expressed answers [Page 137, section Hubdub]. Note: Number of expressed answers corresponds to the expression mode evidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, and Morris to incorporate the teachings of Galland to use an expression mode evidence. One would have been motivated to do this modification because doing so would give the benefit of expressing answers in 1-20 ways as taught by Galland paragraph [Page 137, Section: Hubdub].

Regarding claim 3
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification method according to claim 1 (as shown above).
Zhao further teaches: wherein the target evidence group and the conflict evidence group each further comprise a consistency evidence, and the consistency evidence is obtained from an existing knowledge repository ([Page 550, Example 1] [Page 551, Table 1]. Note: Table 1 shows that IMDB and Badsource.com both claim that Daniel Radcliffe casts in Harry Potter corresponding to consistency evidence of the target evidence group; and BadSource.com claims that Johnny Depp casts in Harry Potter corresponding to the consistency evidence of the conflict evidence group).

Regarding claim 4
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification method according to claim 3 (as shown above).
 wherein, a logic rule of the source evidence is expressed as: mentioning (y, s) ([Page 551, Section 2.1, paragraph 1] triples (entity, attribute, source). Note: Triple corresponds to the logic rule where entity is mentioned in the source. For example, Harry Potter is mentioned in IMDB per Table 1 [Page 551]); 
a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N) ([Page 555, section 5.2] counts reflect the quality of sc based on claims of facts); 
and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second existing knowledge => y, ([Page 551, Table 1]. Note: Table 1 shows that IMDB and Badsource.com both claim that Daniel Radcliffe casts in Harry Potter corresponding to consistency evidence of the target evidence group), 
wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge ([Page 551, Table 1]. [Page 555, section 5.2] counts. Note: Daniel Radcliffe is the cast of Harry Potter corresponds to Target candidate knowledge and IMDB corresponds to source and counts correspond to N), 
in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge ([Page 551, Table 1]. [Page 555, section 5.2] counts. Note: Johnny Depp is the cast of Harry Potter corresponds to the conflict candidate knowledge and BadSource.com corresponds to source and counts correspond to N), 
a weight of the source evidence is represented as a degree of authority of S ([Page 550, section 1, 2nd column, 3rd paragraph] down-weighing the claims of unreliable sources), and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence ([Page 552] IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3. Note: True/False corresponds to the logical value).
However, Zhao does not explicitly disclose: a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and M represents a quantity of different expression modes of the target candidate knowledge; and M represents a quantity of different expression modes of the conflict candidate knowledge; a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM; loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1.
Galland teaches, in an analogous system: a logic rule of the expression mode evidence is expressed as: an expression mode (y, M) ([Page 137, section Hubdub] having between 1 and 20 expressed answers. Note: Number of expressed answers corresponds to M of the expression mode); 
and M represents a quantity of different expression modes of the target candidate knowledge ([Page 137, section Hubdub] having between 1 and 20 expressed answers. Note: Number of expressed answers corresponds to M of the expression mode); 
and M represents a quantity of different expression modes of the conflict candidate knowledge ([Page 137, section Hubdub] having between 1 and 20 expressed answers. Note: Number of expressed answers corresponds to M of the expression mode);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings 
Richardson teaches, in an analogous system: a weight of the redundancy evidence is represented as logaN ([Page 3, paragraph below equation 2] there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}). Note: Feature corresponds to redundancy evidence), a weight of the expression mode evidence is represented as logaM ([Page 3, paragraph below equation 2] there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}). Note: Feature corresponds to expression mode evidence); 
loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1 ([Page 3,  paragraph below equation 2] log k(x{k}). Note: As shown in the attached evidentiary reference the base of the logarithm can be any positive number (except 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Zhao, Morris, and Galland, to incorporate the teachings of Richardson to use a weight of the redundancy evidence as logaN, a weight of the expression mode evidence as logaM; and loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1. One would have been motivated to do this modification because doing so would give the benefit of exponential in the size of the cliques as taught by Richardson paragraph [Page 3, below equation 2].

Regarding claim 5
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification method according to claim 4 (as shown above).
Zhao further teaches: in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group ([Page 552, Column 1, Paragraph 4] Table 3 is an example of the claim table generated from the raw database in Table 1. IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1.  [Page 553, Example 4]. So we will give less penalty to the facts. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. Penalty correponds to the weight. Table 1 [Page 551] shows the number of evidences from each source); 
in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict evidence group ([Page 552, Column 1, Paragraph 4] Table 3 is an example of the claim table generated from the raw database in Table 1. BadSource.com asserted that Johny Depp was an actor in the Harry Potter movie, so there is a positive claim from each source for RID 4.  [Page 553, Example 4]. So we will give less penalty to the facts. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. Penalty correponds to the weight. Table 1 [Page 551] shows the number of evidences from each source).
However, the system of Zhao, Morris, and Galland does not explicitly disclose: wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:
 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor.
Richardson teaches, in an analogous system: wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:

    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor ([Page 3] Equation 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Morris, and Galland to incorporate the teachings of Richardson to use the Markov network equation. One would have been motivated to do this modification because doing so would give the benefit of combining probability and first-order logic in finite domains as taught by Richardson conclusion paragraph [Page 38].
Regarding claim 6
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification method according to claim 1 (as shown above).
Zhao further teaches:  wherein the verification probability is a probability of correctness, the comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result comprises: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge ([Page 553, Example 2] In Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false).
Regarding claim 9
([Page 557, Section 6.1.2] All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed):
obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge ([Page 551, Table 1] Daniel Radcliffe is the cast of Harry Potter corresponds to Target candidate knowledge. Johnny Depp is the cast of Harry Potter corresponds to conflict candidate knowledge); 
obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge ([Page 551, Table 1] IMDB, Netflix, and Badsource.com showing Daniel Radcliffe is the cast of Harry Potter corresponds to the Target evidence group.Badsource.com showing Johnny Depp  being the cast of Harry Potter corresponds to conflict evidence group); 
modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group ([Page 552, Column 1, Paragraph 4] Table 3 is an example of the claim table generated from the raw database in Table 1); 
based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer, and based on a logic rule of each evidence in the conflict evidence group, ([Page 553, Column 1, Paragraph 1] Table 6 presents the different source quality measures computed for the three movie sources from the example Claim Table (Table 3) and example Truth Table (Table 4)) through the computer ([Page 557, Section 6.1.2] All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed);
and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge through a computer, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result ([Page 553, Column 1, Section 3.2, Paragraph 2]. EXAMPLE 2. In Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false.); 
wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source ([Page 550, Column 2, Last Paragraph] EXAMPLE 1. Table 1 shows a sample integrated movie database with movie titles, cast members, and sources. [Page 551, Column 1, Paragraph 2] Experiments on two real world datasets—author data from online book sellers and directors from movie sources used in the Bing movies vertical—demonstrate the effectiveness)
the target evidence group and the conflict evidence group each comprise a source evidence ([Page 551, Table 1]), a redundancy evidence ([Page 555, section 5.2] counts reflect the quality of sc based on claims of facts).
However, Zhao does not explicitly disclose: through a Markov logic network, by using a natural language processing technology, the natural language processing technology performs language processing by using deep learning neural network; and an expression mode evidence.
Richardson teaches, in an analogous system: through a Markov logic network ([Page 1, Section 1] Markov logic networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knowledge verification system of Zhao to incorporate the teachings of Richardson to use a Markov logic network. One would have been motivated to do this modification because doing so would give the benefit of a representation that is quite simple, yet combines probability and first-order logic with no restrictions other than finiteness of the domain as taught by Richardson [Page 1, Last Paragraph].
Morris teaches, in an analogous system: by using a natural language processing technology, the  natural language processing technology performs language processing by using deep learning neural network ([0062] In some examples, the natural language processing service can include machine learning components such as, for example, deep learning neural network).

Galland teaches, in an analogous system: and an expression mode evidence (having between 1 and 20 expressed answers [Page 137, section Hubdub]. Note: Number of expressed answers corresponds to the expression mode evidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, and Morris to incorporate the teachings of Galland to use an expression mode evidence. One would have been motivated to do this modification because doing so would give the benefit of expressing answers in 1-20 ways as taught by Galland paragraph [Page 137, Section: Hubdub].

Regarding claim 11
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification device according to claim 9 (as shown above).
Zhao further teaches: wherein the target evidence group and the conflict evidence group each further comprise a consistency evidence, and the consistency evidence is obtained from an existing knowledge repository ([Page 550, Example 1] [Page 551, Table 1]. Note: Table 1 shows that IMDB and Badsource.com both claim that Daniel Radcliffe casts in Harry Potter corresponding to consistency evidence of the target evidence group; and BadSource.com claims that Johnny Depp casts in Harry Potter corresponding to the consistency evidence of the conflict evidence group).

Regarding claim 12
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification device according to claim 11 (as shown above).
Zhao further teaches: wherein, a logic rule of the source evidence is expressed as: mentioning (y, s) ([Page 551, Section 2.1, paragraph 1] triples (entity, attribute, source). Note: Triple corresponds to the logic rule where entity is mentioned in the source. For example, Harry Potter is mentioned in IMDB per Table 1 [Page 551]); 
a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N) ([Page 555, section 5.2] counts reflect the quality of sc based on claims of facts); 
and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second existing knowledge => y, ([Page 551, Table 1]. Note: Table 1 shows that IMDB and Badsource.com both claim that Daniel Radcliffe casts in Harry Potter corresponding to consistency evidence of the target evidence group), 
wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge ([Page 551, Table 1]. [Page 555, section 5.2] counts. Note: Daniel Radcliffe is the cast of Harry Potter corresponds to Target candidate knowledge and IMDB corresponds to source and counts correspond to N), 
in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the ([Page 551, Table 1]. [Page 555, section 5.2] counts. Note: Johnny Depp is the cast of Harry Potter corresponds to the conflict candidate knowledge and BadSource.com corresponds to source and counts correspond to N), 
a weight of the source evidence is represented as a degree of authority of S ([Page 550, section 1, 2nd column, 3rd paragraph] down-weighing the claims of unreliable sources), and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence ([Page 552] IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3. Note: True/False corresponds to the logical value).
However, Zhao does not explicitly disclose: a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and M represents a quantity of different expression modes of the target candidate knowledge; and M represents a quantity of different expression modes of the conflict candidate knowledge; a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM; loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1.
Galland teaches, in an analogous system: a logic rule of the expression mode evidence is expressed as: an expression mode (y, M) ([Page 137, section Hubdub] having between 1 and 20 expressed answers. Note: Number of expressed answers corresponds to M of the expression mode); 
and M represents a quantity of different expression modes of the target candidate knowledge ([Page 137, section Hubdub] having between 1 and 20 expressed answers. Note: Number of expressed answers corresponds to M of the expression mode); 
and M represents a quantity of different expression modes of the conflict candidate knowledge ([Page 137, section Hubdub] having between 1 and 20 expressed answers. Note: Number of expressed answers corresponds to M of the expression mode);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, and Morris to incorporate the teachings of Galland to use an expression mode evidence. One would have been motivated to do this modification because doing so would give the benefit of expressing answers in 1-20 ways as taught by Galland paragraph [Page 137, Section: Hubdub].
Richardson teaches, in an analogous system: a weight of the redundancy evidence is represented as logaN ([Page 3, paragraph below equation 2] there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}). Note: Feature corresponds to redundancy evidence), a weight of the expression mode evidence is represented as logaM ([Page 3, paragraph below equation 2] there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}). Note: Feature corresponds to expression mode evidence); 
loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1 ([Page 3,  paragraph below equation 2] log k(x{k}). Note: As shown in the attached evidentiary reference the base of the logarithm can be any positive number (except 1)).
 as taught by Richardson paragraph [Page 3, below equation 2].

Regarding claim 13
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification device according to claim 12 (as shown above).
Zhao further teaches: in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group ([Page 552, Column 1, Paragraph 4] Table 3 is an example of the claim table generated from the raw database in Table 1. IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1.  [Page 553, Example 4]. So we will give less penalty to the facts. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. Penalty correponds to the weight. Table 1 [Page 551] shows the number of evidences from each source); 
in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict evidence group ([Page 552, Column 1, Paragraph 4] Table 3 is an example of the claim table generated from the raw database in Table 1. BadSource.com asserted that Johny Depp was an actor in the Harry Potter movie, so there is a positive claim from each source for RID 4.  [Page 553, Example 4]. So we will give less penalty to the facts. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. Penalty correponds to the weight. Table 1 [Page 551] shows the number of evidences from each source).
However, the system of Zhao, Morris, and Galland does not explicitly disclose: wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:
 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor.
Richardson teaches, in an analogous system: wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:

    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor ([Page 3] Equation 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Morris, and Galland to incorporate the teachings of Richardson to use the Markov network equation. One would have been motivated to do this modification because doing so would give the benefit of combining probability and first-order logic in finite domains as taught by Richardson conclusion paragraph [Page 38].

Regarding claim 17
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification device according to claim 9 (as shown above).
Zhao further teaches:  wherein the verification probability is a probability of correctness, the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step of “comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result” including: 
judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct ([Page 553, Example 2] In Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false).

Regarding claim 18
Zhao teaches: A non-transitory storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including ([Page 557, Section 6.1.2] All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed):
obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge ([Page 551, Table 1] Daniel Radcliffe is the cast of Harry Potter corresponds to Target candidate knowledge. Johnny Depp is the cast of Harry Potter corresponds to conflict candidate knowledge); 
obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge ([Page 551, Table 1] IMDB, Netflix, and Badsource.com showing Daniel Radcliffe is the cast of Harry Potter corresponds to the Target evidence group.Badsource.com showing Johnny Depp  being the cast of Harry Potter corresponds to conflict evidence group); 
modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group ([Page 552, Column 1, Paragraph 4] Table 3 is an example of the claim table generated from the raw database in Table 1); 
based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer, and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge ([Page 553, Column 1, Paragraph 1] Table 6 presents the different source quality measures computed for the three movie sources from the example Claim Table (Table 3) and example Truth Table (Table 4)) through the computer ([Page 557, Section 6.1.2] All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed);
and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge through a computer, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result ([Page 553, Column 1, Section 3.2, Paragraph 2]. EXAMPLE 2. In Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false.); 
wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data automatically extracted from a data source ([Page 550, Column 2, Last Paragraph] EXAMPLE 1. Table 1 shows a sample integrated movie database with movie titles, cast members, and sources. [Page 551, Column 1, Paragraph 2] Experiments on two real world datasets—author data from online book sellers and directors from movie sources used in the Bing movies vertical—demonstrate the effectiveness)
the target evidence group and the conflict evidence group each comprise a source evidence ([Page 551, Table 1]), a redundancy evidence ([Page 555, section 5.2] counts reflect the quality of sc based on claims of facts).
However, Zhao does not explicitly disclose: through a Markov logic network, by using a natural language processing technology, the natural language processing technology performs language processing by using deep learning neural network; and an expression mode evidence.
Richardson teaches, in an analogous system: through a Markov logic network ([Page 1, Section 1] Markov logic networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knowledge verification system of Zhao to incorporate the teachings of Richardson to use a Markov 
Morris teaches, in an analogous system: by using a natural language processing technology, the  natural language processing technology performs language processing by using deep learning neural network ([0062] In some examples, the natural language processing service can include machine learning components such as, for example, deep learning neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao and Richardson to incorporate the teachings of Morris to use a natural language processing technology that performs language processing by using deep learning neural network. One would have been motivated to do this modification because doing so would give the benefit of processing the contextual data to identify potentially portions to provide to a service as taught by Morris [0062].
Galland teaches, in an analogous system: and an expression mode evidence (having between 1 and 20 expressed answers [Page 137, section Hubdub]. Note: Number of expressed answers corresponds to the expression mode evidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, and Morris to incorporate the teachings of Galland to use an expression mode evidence. One would have been motivated to do this modification .

Claims 7, 8, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Richardson et al (Markov Logic Networks, 2006),  Morris et al (US 20180018144 A1), and Galland et al (Corroborating Information from Disagreeing Views, 2010) as applied to claims 1, 9, and 18 above and further in view of Tunstall-Pedoe (US 20090192968 A1).
Regarding claim 7
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification method according to claim 1 (as shown above).
Zhao further teaches: sorting the R pieces of correct knowledge according to the ratios ([Page 559, section 6.2.2, 1st column] sorted by. Note: Table 8 also shows ratios being sorted).
However, Zhao does not explicitly disclose: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge ([1113] the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge)); 
calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively ([1113] number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two); 
and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R ([1107] If above a high threshold the fact is considered definitely true. Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, Morris, and Galland to incorporate the teachings of Tunstall-Pedoe to obtain verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculate ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and output N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R. One would have been motivated to do this modification because doing so would give the benefit of using this estimate until the point where the user establishes a track record as taught by Tunstall-Pedoe paragraph [1114].


Regarding claim 8
The system of Zhao, Richardson, Morris, Galland, and Tunstall-Pedoe teaches: The knowledge verification method according to claim 7 (as shown above).
Tunstall-Pedoe further teaches, in an analogous system: wherein the N pieces of correct knowledge corresponds to N largest ratios ([1107] If above a high threshold the fact is considered definitely true. Note: So N corresponds to the largest ratios because they are above a high threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, Morris, Galland to incorporate the teachings of Tunstall-Pedoe wherein the N pieces of correct knowledge corresponds to N largest ratios. The same motivation that was used for combining the system of Zhao and Galland with Tunstall-Pedoe as set forth in claim 7 is equally applicable to claim 8.

Regarding claim 14
The system of Zhao, Richardson, Morris, and Galland teaches: The knowledge verification device according to claim 9 (as shown above).
Zhao further teaches: sorting the R pieces of correct knowledge according to the ratios ([Page 559, section 6.2.2, 1st column] sorted by. Note: Table 8 also shows ratios being sorted).
However, Zhao does not explicitly disclose: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification 
Tunstall-Pedoe teaches, in an analogous system: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge ([1113] the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge)); 
calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively ([1113] number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two); 
and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R ([1107] If above a high threshold the fact is considered definitely true. Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, Morris, and Galland to incorporate the teachings of Tunstall-Pedoe to obtain verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculate ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge 

Regarding claim 15
The system of Zhao, Richardson, Morris, Galland, and Tunstall-Pedoe teaches: The knowledge verification device according to claim 14, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including (as shown above).
However, the system of Zhao, Richardson, Morris, Galland does not explicitly disclose: further comprising a display, outputting the N pieces of correct knowledge to the display; and displaying the N pieces of correct knowledge on the display.
Tunstall-Pedoe further teaches: further comprising a display (FIG. 41 shows a display), 
outputting the N pieces of correct knowledge to the display;
and displaying the N pieces of correct knowledge on the display (Various embodiments handle the combination and display of results in various ways [1218]. 4110 of FIG 41 shows correct knowledge being displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, Morris, and Galland to incorporate the teachings of Tunstall-Pedoe to output N pieces of correct knowledge to the display and display the N pieces of correct knowledge on the display. One would have been motivated to do this 

Regarding claim 16
The system of Zhao, Richardson, Morris, Galland, and Tunstall-Pedoe teaches: The knowledge verification device according to claim 14 (as shown above).
Tunstall-Pedoe further teaches, in an analogous system: wherein the N pieces of correct knowledge corresponds to N largest ratios ([1107] If above a high threshold the fact is considered definitely true. Note: So N corresponds to the largest ratios because they are above a high threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, Morris, Galland to incorporate the teachings of Tunstall-Pedoe wherein the N pieces of correct knowledge corresponds to N largest ratios. The same motivation that was used for combining the system of Zhao and Galland with Tunstall-Pedoe as set forth in claim 7 is equally applicable to claim 16.

Regarding claim 19
The system of Zhao, Richardson, Morris, and Galland teaches: The non-transitory storage medium according to claim 18, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including (as shown above).
([Page 559, section 6.2.2, 1st column] sorted by. Note: Table 8 also shows ratios being sorted).
However, Zhao does not explicitly disclose: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge ([1113] the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge)); 
calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively ([1113] number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two); 
and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R ([1107] If above a high threshold the fact is considered definitely true. Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).


Regarding claim 20
The system of Zhao, Richardson, Morris, Galland, and Tunstall-Pedoe teaches: The non-transitory storage medium according to claim 19, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including (as shown above).
However, the system of Zhao, Richardson, Morris, Galland does not explicitly disclose: displaying the N pieces of correct knowledge.
Tunstall-Pedoe further teaches: displaying the N pieces of correct knowledge  (4110 of FIG 41 shows correct knowledge being displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhao, Richardson, Morris, and Galland to incorporate the teachings of Tunstall-Pedoe .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong et al (2009) discloses Integrating Conflicting Data: The Role of Source Dependence.
Xin et al (2009) discloses Truth Discovery and Copying Detection in a Dynamic World.
Yin et al (2011) discloses Semi-Supervised Truth Discovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128